Fourth Court of Appeals
                                      San Antonio, Texas
                                               July 8, 2022

                                          No. 04-22-00112-CV

                                             John CLARK,
                                               Appellant

                                                    v.

                                        Maria Elzbieta CLARK,
                                               Appellee

                    From the 438th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019-CI-20250
                          Honorable David A. Canales, Judge Presiding


                                             ORDER
        On June 9, 2022, we ordered the court reporter, Mr. Luis Duran, to file a response, by June 16,
2022, showing he disclosed the cost of the reporter’s record to appellant. Mr. Duran did not file a
response by that date, and on June 17, 2022, appellant filed a motion asking us to hold the court reporter,
Mr. Luis Duran, in contempt for failing to comply with our June 9, 2022 order. After consideration, we
deny appellant’s motion. At this time, the appellate record is complete, and the appellant’s brief is due by
July 21, 2022. See TEX. R. APP. P. 38.6(a) (time to file appellant’s brief).




                                                          _________________________________
                                                          Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2022.



                                                          ___________________________________
                                                          MICHAEL A. CRUZ, Clerk of Court